Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 1 of 14




                        EXH. 17
             DECL. OF TIMOTHY L. KILLEEN
           (UNIVERSITY OF ILLINOIS SYSTEM)
    Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 2 of 14



                      UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MASSACHUSETTS



COMMONWEALTH OF MASSACHUSETTS,
et al.,                                    Civil Action No.

      Plaintiffs,

                     v.

UNITED STATES DEPARTMENT OF
HOMELAND SECURITY, et al.,

     Defendants.



                    DECLARATION OF TIMOTHY L. KILLEEN,
                      UNIVERSITY OF ILLINOIS SYSTEM
        Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 3 of 14



                        DECLARATION OF TIMOTHY L. KILLEEN

I, Timothy L. Killeen, pursuant to 28 U.S.C. § 1746, hereby declare and affirm,

       1.      I am the president of the University of Illinois System (“System”). In this role, I

serve as the chief executive for the System, working closely with the chancellors and provosts of

the University of Illinois at Urbana-Champaign (“UIUC”), the University of Illinois at Chicago

(“UIC”) and the University of Illinois at Springfield (“UIS”), collectively referred to herein as

the “Universities.” The president is selected and appointed by the University of Illinois Board of

Trustees. As president, I act with freedom within the lines of general policy approved by the

Board to oversee all operations of the System and its Universities, including coordinating

planning and budgeting, recommending suitable persons for appointment to certain

administrative leadership positions, enforcing rules and regulations, facilitating issuance of

diplomas and conferral of degrees, defining and shaping strategic academic priorities,

spearheading system-wide academic initiatives and other duties.

       2.      I submit this Declaration in support of the State of Illinois’ litigation challenging

the policies announced on July 6, 2020 by “Broadcast Message” and to be published as a

Temporary Final Rule (the “Rule”) to amend requirements of the Student and Exchange Visitor

Program (“SEVP”).

       3.      Various employees throughout the System who have responsibilities in the areas

addressed in this Declaration have assisted me in gathering this information. I have also

familiarized myself with the Rule in order to understand its immediate impact on the System and

each of our Universities.

      4.       The System is governed by the Board of Trustees of the University of Illinois

consistent with the authorities granted by various state statutes, including the University of Illinois

Act, 110 ILCS 305/1, et seq. The Board of Trustees is a body corporate and politic of the State of
          Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 4 of 14



Illinois. The University of Illinois was founded as a land-grant university on February 28, 1867,

as the Illinois Industrial University. Today, the University of Illinois System is made up of three

universities, located in Urbana-Champaign, Chicago and Springfield. UIUC and UIC are classified

as doctoral universities with very high research activity that offer a variety of degrees at the

bachelors, masters and doctoral levels. UIS is a comparatively smaller yet influential institution

classified as a master’s degree college/university. UI Health, a part of UIC, is a clinical enterprise

that includes a 462-bed tertiary care hospital, 21 outpatient clinics and 11 federally qualified

locations owned or operated by Mile Square Health Center. UI Health is affiliated with or employs

nearly 1,000 physicians and serves over 485,000 outpatient visits per year (see following table).


     Location         Total Number       Number of         Number of      Degrees   Number of
                       of students        faculty            staff        offered    schools/
                                          (FTE*)            (FTE)                    colleges
UIUC                       51,605             3,222              8,602         250+         17
                   (UG** 34,120)
UIC                        33,390         2,949                 9,744          260+             16
                     (UG 21,641)
UIS                         4,275           241                   523             52              4
                      (UG 2,674)
System Offices               N/A              3                   401           N/A           N/A
Total                      89,270         6,415                19,270          560+            37
                     (UG 58,435)
      *FTE = “full-time equivalent employee”
      **UG = “undergraduate student”

     5.         All three Universities have a mix of on-campus and off-campus housing. On-

campus housing includes residence halls and other university-operated housing, such as living-

learning communities and graduate housing. Students who live off campus may live in certified

private residence halls or other private housing. Prior to the COVID-19 pandemic, the numbers of

students living on campus were as follows:


Decl. of Timothy L. Killeen, University of Illinois

                                            Page 2 of 12
        Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 5 of 14



     • UIUC: 9,900
     • UIC: 3,385
     • UIS: 1,020


       6.      In March of 2020, each university migrated to an online education delivery model

in response to the COVID-19 crisis. While planning for the Fall 2020 semester, the System has

carefully considered guidance from the Centers for Disease Control and Prevention, State of

Illinois public health officials, local health departments, healthcare professionals and especially

our own talented faculty and epidemiological experts. Like other institutions across the country,

the System has assessed, and will continue to assess, potential or necessary modifications to

educational activities to minimize the spread of COVID-19.

       7.      The System, through each of its Universities, plans to adopt a “hybrid” approach

to instruction for the Fall 2020 semester. On-campus educational activities will resume, with a

mixture of in-person and online classes. This collective decision assumes that the State of Illinois

stays on track to meet requirements established by Governor J.B. Pritzker’s “Restore Illinois”

plan. Because the COVID-19 pandemic continues to evolve, plans are designed to be flexible

and nimble. The System and each of its Universities will monitor campus safety and the latest

guidance on the virus, and will adjust plans as needed to protect the well-being of our students,

faculty, staff and surrounding communities.

       8.      The planned hybrid approach should limit the Rule’s adverse impact on the

System’s international students. However, the Rule has generated substantial anxiety and

concern among international students and stakeholders across the System, including significant

uncertainty about the Rule’s potential application should the planned hybrid approach need to be

modified at some point during the semester in response to the pandemic.

Decl. of Timothy L. Killeen, University of Illinois

                                            Page 3 of 12
        Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 6 of 14



       9.        Although the extent of the Rule’s immediate and direct adverse impact on the

System is an evolving assessment, it could be devastating to peer institutions that have already

elected to rely solely on online academic instruction for the Fall. This could have a ripple effect

across higher education in the United States. In support of these institutions and as a means to

illustrate the critical importance of international students in higher education, I have included in

this Declaration data and anecdotal evidence relating to the potential adverse impact that would

be realized by the System if international students were not permitted to join our Universities as

anticipated.

       10.       The three Universities in the System collectively enroll over 13,500 students who

have F-1 visas, with approximately 9,900 at UIUC, 2,900 at UIC and 720 at UIS.

       11.       M-1 visas are not commonly used within the System.

       12.       In addition to over 10,000 returning international students, the System will

welcome thousands of new international undergraduates and graduate students in the Fall of

2020 who will require visas to enter the United States. For example:

             •   The System has at least 2,200 newly admitted international students who attended

                 high school in the United States and remained in the United States during the

                 COVID-19 pandemic.

             •   At UIUC, there are 1,661 newly admitted international graduate students who will

                 require a visa. There are also 1,386 new undergraduates (1,167 freshmen

                 accepted, 219 transfers accepted) and 668 new graduate students who attended

                 high school in the United States and remained in the United States during the

                 COVID-19 pandemic. In addition, there are 983 freshmen and 204 undergraduate


Decl. of Timothy L. Killeen, University of Illinois

                                            Page 4 of 12
        Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 7 of 14



                 transfers from high schools outside of the United States, 184 freshmen and 15

                 transfers who are international students who attended high school within the

                 United States. UIUC has 825 freshmen and 140 transfers from high schools

                 outside of the United States who have a “Certificate of Eligibility for

                 Nonimmigrant Student Status – For Academic and Language Students,”

                 commonly referred to as “I-20.”

             •   UIC has 725 newly admitted international students who will need a visa to enter

                 the United States.

             •   At UIS, approximately 250 international students have been newly admitted. Of

                 these, 93 have received an I-20 form; 16 of the 93, mostly deferrals from

                 admission during the previous semester, have received visas.


       13.       The System contributes $17.5 billion annually to the state’s economy through

research, healthcare, entrepreneurial and other activities. Studies estimate the System’s impact

supports more than 171,300 jobs, meaning one out of every 46 jobs in the state of Illinois is

supported by the activities of the Universities and their students.

       14.       If 100% of all international students who are expected to enroll in the upcoming

academic year were not allowed to attend our Universities, then the System, the surrounding

university communities and the entire state of Illinois would experience significant harm.

       15.       The System would experience substantial negative financial impact without

tuition paid by international students. At UIUC, international students account for $236 million

in tuition, roughly 31% of the total tuition received. Based on current projections, UIC would

stand to lose an estimated $37 million in tuition revenue without its international students. These

Decl. of Timothy L. Killeen, University of Illinois

                                             Page 5 of 12
        Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 8 of 14



UIUC and UIC estimates are exclusive of housing and fees. UIS would lose approximately $4.6

million in gross tuition and $1.3 million in fees, for a total of $5.9 million.

       16.       Without international students, the three Universities and their surrounding

communities would also experience significant revenue loss related to fees, housing, dining,

activities and other expenditures. The full potential negative financial impact to local businesses

in Springfield, Chicago, and east central Illinois would be incalculable. Examples of acute

negative financial impact include:

             •   Because international students comprise 16% of the student body at UIC, the

                 campus would lose $356,000 in commission revenue to UIC Dining Services

                 and $2.88 million in revenue to UIC’s primary food service vendor partner. Based

                 on current projections, UIC would stand to lose an estimated $4.5 million in

                 revenue for housing and fees.

             •   At UIUC, international students contribute approximately $537 million and over

                 7,000 jobs to the surrounding area. Because 21% of student enrollment consists of

                 international students, and based on fiscal year 2019 revenue, UIUC projects

                 revenue losses of over $9.2 million in university housing, $6.1 million related to

                 private certified housing and over $80 million related to private off-campus

                 housing in the surrounding community. Dining services revenue loss, including

                 University Dining and vendor partners, could exceed $5 million. Fee losses could

                 exceed $24 million.

             •   UIS would also experience significant losses, including lost revenue from on-

                 campus housing, dining services and other fees paid by the approximately 600


Decl. of Timothy L. Killeen, University of Illinois

                                             Page 6 of 12
        Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 9 of 14



               international students on campus. This would include and exceed the

               aforementioned $1.3 million in fees.

       17.     Generally speaking, funding lost from one source must be made up from other

funding sources or expenditure reductions. Any budget modification required by the loss of

international students has the potential to negatively affect students through higher tuition and

reduced services and programs. The impact of any such revenue loss may be more far reaching

than readily discernible. For example, as previously stated, approximately 31% ($236 million)

of UIUC’s tuition revenue derives from international students. Approximately 8% of UIUC’s

unrestricted budget is dedicated to financial aid. If international students were to leave, it would

result in the loss of approximately $18.9 million in aid, the bulk of which goes to state of Illinois

residents. Currently, three colleges at UIUC are required to spend 50% of their international

tuition differential on financial aid for domestic students. If those talented students were to leave

the UIUC, it would result in a reduction of $5.3 million in those three colleges alone.

       18.     Diminution of the international student body and attendant decreases in revenue

could necessitate workforce reductions in areas such as student housing, dining services, various

student service operations and other sectors. Any workforce reduction could adversely affect

other student-facing operations, such as academic programming.

       19.     The System is renowned for world-class research. Faculty scholars and

researchers across the three Universities are awarded grants and contracts that range from tens of

thousands of dollars to multi-year, multi-million dollar projects. The System’s annual research

expenditures exceed $650 million. In fiscal year 2017, the System’s research spending generated

$1.2 billion in added income for the Illinois economy. The System and its Universities



Decl. of Timothy L. Killeen, University of Illinois

                                            Page 7 of 12
       Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 10 of 14



collectively and individually contribute an extraordinary breadth of research expertise, with

world-renowned strengths in healthcare, engineering, the natural and physical sciences,

agriculture, business, the humanities, the arts, the social sciences and more.

       20.     International students are crucial contributors to the research enterprise, and their

loss would be extremely injurious to the System’s critical research mission, university finances

and the state economy. During fiscal year 2019, there were 1,405 sponsored research projects at

UIUC. UIC currently has a total of 3,504 active and under review research protocols of which

429 protocols have international students listed as personnel in different roles. The possibility

that international undergraduate and graduate research assistants working on projects would be

required to leave campus without completing deliverables would put at risk approximately two-

thirds of UIUC’s sponsored research portfolio and create reputational risk with federal funding

agencies, private and corporate research sponsors and research partners at other institutions. UIC

and UIS would experience similar risks and proportionate losses.

       21.     The diminution of our Universities’ international student research workforce

would also have a negative impact on cost recovery of tuition from sponsored research programs,

on total expenditures and on our Universities’ rankings in numerous key metrics.

       22.     A reduction in our Universities’ abilities to train international researchers would

damage the U.S. and global workforce, including and especially for U.S. companies operating

overseas that are reliant on a workforce trained in the U.S.

       23.     Dilution of the international student presence at our Universities would result in

immeasurable damage to curricular and co-curricular activities. As an institution with a long

history of global engagement, the System’s commitment to continued world-class excellence in



Decl. of Timothy L. Killeen, University of Illinois

                                           Page 8 of 12
       Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 11 of 14



teaching, learning, research and public engagement mandates openness to the most thoughtful

and creative minds, regardless of country of origin. Our Universities promise that students will

experience a truly global education that demonstrates the interconnectedness of technology,

health, innovation, commerce and culture around the world. Student life and our international

students’ roles in shaping this transformational education are key components of this mandate.

For example:

           •   UIC is committed to global engagement and strives to serve the citizens of

               Chicago and the world by being an international leader in research, scholarship,

               and innovation, and by creating a globally connected campus community which

               supports faculty, staff, and students as they address the challenges and

               opportunities of the 21st century. There are 460 student organizations at UIC,

               many of which include highly engaged international students as leaders and

               participants. Approximately 1,800 organization members, or 40% of total

               membership, are international students who are vital to successful programming,

               events, initiatives and projects. UIC’s seven Centers for Cultural Understanding

               and Social Change strive to make UIC a welcoming and inclusive place for all

               students, faculty and staff. The Centers are committed to student success,

               intercultural engagement, vibrant scholarship and dynamic community

               partnerships.

           •   At UIS, the Diversity Center fosters a supportive environment for students to live,

               learn and grow as active members of the academic community and as individuals.




Decl. of Timothy L. Killeen, University of Illinois

                                           Page 9 of 12
       Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 12 of 14



                 It is dedicated to developing an understanding of differences through educational,

                 cultural and social programming activities.

             •   For more than a century at UIUC, the best and brightest international students and

                 scholars have brought new educational opportunities to all students as they have

                 contributed enormously to innovations and discoveries that have led to new jobs,

                 new industries and dramatic economic growth for our state and nation. The

                 Intensive English Institute and Global Education and Training programs offer

                 short- and long-term academic and training programs to international students and

                 private industry personnel. The non-degree programs provide an avenue for

                 Illinois faculty and staff to teach, train, and learn from global partners. Programs

                 generate further revenue for the university and build relationships with more than

                 60 public and private sector institutions worldwide, including national and local

                 companies, organizations and institutions.

       24.       Following the March 2020 guidance from SEVP, each University relied in good

faith on the guidance and each took appropriate measures to confirm compliance by either

contacting SEVP directly, reviewing and verifying prior submissions or utilizing the template

form provided by SEVP.

       25.       The sudden and unexpected restrictions required by the Rule have already begun

to disrupt academic programs and will set off a chain reaction that would impact nearly every

interrelated aspect of our educational planning. Our Universities do not have adequate personnel

and resources to individually review and certify the compliance of every one of our international




Decl. of Timothy L. Killeen, University of Illinois

                                            Page 10 of 12
       Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 13 of 14



students pursuant to the new Rule. This problem is exacerbated by uncertainty and ambiguity

related to the Rule’s potential future application.

       26.     If students otherwise eligible to maintain F-1 visas are forced to remain in their

home countries, current guidelines would require termination of their F-1 statuses. Termination

means their work authorization clock would reset and they will need to spend two full semesters

in F-1 status before they are eligible for any practical training opportunities. This abrupt shift

would be a bitter shame and would be devastating to students who are close to degree completion

and who face time restrictions related to their academic progress; it would also be debilitating for

students who are enrolled in one-year academic programs.

       27.      If the Rule remains in effect, students already present in the U.S. who are in

hybrid programs such as those contemplated by the System will be faced with untenable choices.

They could attempt to leave the U.S. now, potentially causing significant and perhaps irreparable

harm to their academic progress, or they could choose to stay in the country while living with

uncertainty about the Rule’s impact on their lives and future livelihoods should the continuing

pandemic necessitate modification to their respective University’s instructional programs.

       28.     If students are expelled from the U.S. as a result of the Rule, they may be forced

to find a way to return to their home countries in the face of limited flight availability, grave risk

of infection during travel and other risks. Should they arrive home safely, continuation of their

academic pursuits, if even possible, could be accompanied by unprecedented and unnecessary

challenges such as attending online classes in the middle of the night, variable or unreliable

technology, financial hardship and, for some students, the threat of government censorship, civil

strife and other hazards.



Decl. of Timothy L. Killeen, University of Illinois

                                            Page 11 of 12
       Case 1:20-cv-11311-ADB Document 4-17 Filed 07/13/20 Page 14 of 14



       29.     Institutions of higher education are charged with determining, in accordance with

cherished principles such as shared faculty governance, academic freedom and institutional

autonomy, whether an online or virtual course format can successfully meet educational

requirements. During the pandemic, these higher education institutions are making careful plans

that balance pedagogical goals with the goal of promoting necessary health and safety. When

those determinations are made or modified, all appropriate educational opportunities attendant

thereto must be made available to all students, regardless of their citizenship status. The Rule

effectively forces upon international students disparate expectations of attendance based solely

on their citizenship status. This principle is antithetical to the core values of the System.

       30.     On behalf of my colleagues in leadership in the University of Illinois System,

including Executive Vice President/Vice President for Academic Affairs Barbara J. Wilson,

University of Illinois at Chicago Chancellor Michael D. Amiridis, University of Illinois at

Urbana-Champaign Chancellor Robert J. Jones and University of Illinois at Springfield Interim

Chancellor Karen M. Whitney, we reiterate our commitment to our international students,

especially during this period of extraordinary global challenge.


I declare under penalty of perjury that the foregoing is true and correct.


Executed this 11th day of July, 2020.




                                        ________________________________________
                                        Timothy L. Killeen
                                        President
                                        University of Illinois



Decl. of Timothy L. Killeen, University of Illinois

                                            Page 12 of 12
